Citation Nr: 1700788	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-38 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran and his wife testified before the undersigned at a Board hearing in January 2012.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in February 2013, at which time it was remanded for additional development.  

The issue of entitlement to service connection for tinnitus was remanded in the February 2013 Board decision.  Subsequently, the issue of entitlement to service connection for tinnitus was granted in an April 2013 rating decision.  As the benefit sought on appeal has been granted, the issue is no longer before the Board.  


FINDING OF FACT

The Veteran's pre-existing bilateral hearing loss was aggravated by military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§  1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.  

Legal Criteria and Analysis

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

A pre-existing injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.304; 3.306 (b) (2016).  

For the purposes of applying laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran states that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he asserts that he was exposed to acoustic trauma from jet aircrafts and helicopters while working as an aircraft mechanic on the flight line from August 1968 to February 1972.  See 01/06/2012, VBMS, Hearing Testimony, pp. 2, 6-9.  Furthermore, the Veteran testified that he did not wear any hearing protection.  See 01/06/2012, VBMS, Hearing Testimony, p. 8.  

A review of the Veteran's DD Form-214 confirms that his military occupational specialty (MOS) was an airplane mechanic.  The Board finds that an airplane mechanic is a position that is consistent with noise exposure.  Accordingly, in-service noise exposure is conceded.  

Service treatment records demonstrate that bilateral hearing loss was noted during the Veteran's entrance examination.  Specifically, the June 1968 entrance audiological exam revealed the pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
/
40
LEFT
0
0
0
/
40

Accordingly, the Board finds that the presumption of soundness does not attach in this case.  Rather, the presumption of aggravation applies.  38 U.S.C.A. §§  1111, 1137 (West 2014);  38 C.F.R. § 3.304(b).   

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's pre-existing bilateral hearing loss was aggravated by his in-service noise exposure.  If an increase in disability is established, clear and unmistakable evidence that such increase was not beyond the natural progress of the disease is required to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306(a).    

The Veteran was provided an audiological evaluation during his separation examination in February 1972, which revealed the pure tone thresholds in decibels as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
45
LEFT
5
0
0
/
40

The Veteran was afforded a VA examination in September 2009, at which time he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's hearing loss was aggravated by acoustic trauma suffered during his military service.  The examiner reasoned that there was no significant threshold shift in pure tone thresholds at the Veteran's entrance and exit into service when converting from ASA to ISO units.  However, the Board notes that only service department records dated October 31, 1967, or earlier are presumed to be reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO).  The entrance and exit exams were performed after November 1, 1967.  Accordingly, the Board finds that the examiner erred when converting the examinations from ASA to ISO units.  

An addendum opinion was requested and issued in March 2013.  At that time, the examiner opined that that the Veteran's June 1968 entrance audiogram, in comparison to the separation audiogram in February 1972, revealed significant threshold shifts at 500, 1000, and 2000 Hertz (Hz) for the right ear and at 500 Hz for the left ear, which were related to the Veteran's military service.  However, the pre-existing hearing loss at 4000 Hz did not reveal a significant shift in hearing given that there was only a shift of 5 decibels (db) for the right ear, which only reflects a test-retest variability.  The examiner found that the 4000 HZ threshold was more susceptible to noise injury.  Thus, discounting the significant shifts at the other frequencies the examiner nevertheless found that aggravation had not occurred during service.

The Board notes that 38 C.F.R. § 3.385 identifies the puretone thresholds relevant to hearing loss disability claims, those from 500 Hz to 400 Hz.  Neither the statute nor the regulation place differing degrees of importance on the various thresholds noted.  In the present case, the VA examiner expressly found that significant changes in auditory acuity occurred within certain thresholds relevant to hearing loss disabilities as defined under 38 C.F.R. § 3.385.  Moreover, the examiner opined that it was at least as likely as not that the threshold shifts were related to the Veteran's military service.  The examiner nevertheless found against aggravation because a significant threshold shift was not found with respect to one puretone threshold- 4000 Hz.  As noted above, under the law there is no distinction made across the various thresholds listed under 38 C.F.R. § 3.385.  Thus, as significant shifts in auditory acuity were found by the examiner as to some of those thresholds during active service, the Board resolves any doubt in the Veteran's favor and finds that the Veteran's pre-existing bilateral hearing loss was aggravated by his in-service noise exposure.  

In light of the evidence indicating a worsening of the Veteran's bilateral hearing loss in-service, service connection is warranted on the basis of aggravation.  See 38 C.F.R. §§  3.102, 3.306; 38 U.S.C.A. § 5107 (b) (West 2014).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


